          Case 2:20-cv-00818-MCE-EFB Document 4 Filed 05/12/20 Page 1 of 1

     Ryan L. McBride, Esq. (SBN: 297557)
 1
     ryan@kazlg.com
 2   KAZEROUNI LAW GROUP, APC
     2633 E. Indian School Road, Suite 460
 3
     Phoenix, AZ 85016
 4   Telephone: (800) 400-6808
     Facsimile: (800) 520-5523
 5
 6   Attorneys for Plaintiff
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10   Zachary Deg, Individually and on                         CASE NO.: 2:20-CV-00818-MCE-EFB
11   behalf of others similarly situated,
12                           Plaintiff,                       NOTICE OF VOLUNTARY DISMISSAL
13   v.                                                       OF ACTION WITHOUT PREJUDICE

14   NextGen Leads, LLC d/b/a First Quote
15   Health,
16                           Defendant.
17
18
19          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff
20   Zachary Deg hereby moves this Court to dismiss the above entitled action without
21   prejudice as to the named Plaintiff and without prejudice as to the putative class.
22          WHEREFORE, Plaintiff respectfully requests that this court dismiss this
23   action without prejudice.
24
25   Dated: May 12, 2020                                      KAZEROUNI LAW GROUP, APC
26
                                                              By: s/ Ryan L. McBride
27                                                                Ryan L. McBride, Esq.
28                                                                Attorney for Plaintiff


      ______________________________________________________________________________________________________
                                                     - 1 of 1 -
